Case 6:18-cv-00190-RBD-GJK Document 55 Filed 04/24/19 Page 1 of 3 PageID 525



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

MIRA HOLDINGS, INC.,
a Minnesota corporation,

       Plaintiff,                                            Case No. 6:18-cv-190-Orl-37GJK

v.

THE REGENTS OF THE
UNIVERSITY OF CALIFORNIA,
a California corporation,

       Defendant.

_____________________________

THE REGENTS OF THE
UNIVERSITY OF CALIFORNIA,
a California corporation,

       Counter-Plaintiff,

v.

MIRA HOLDINGS, INC.,
a Minnesota corporation and
MICHAEL KNIGHT, an individual

      Counter-Defendants.
______________________________________/

                             JOINT NOTICE OF SETTLEMENT

       Plaintiff/Counter-Defendant Mira Holdings, Inc., Counter-Defendant Michael Knight, and

Defendant/Counter-Plaintiff The Regents of the University of California (collectively, the

“Parties”), through their undersigned counsel and pursuant to Local Rule 3.08 of the Middle

District of Florida, hereby notify the Court that the Parties have reached a settlement. The Parties

will file a Stipulation of Dismissal in due course.
Case 6:18-cv-00190-RBD-GJK Document 55 Filed 04/24/19 Page 2 of 3 PageID 526



         Respectfully submitted this April 24, 2019.


 /s/ Ava K. Doppelt                               /s/ Raffi V. Zerounian
 Ava K. Doppelt, Esq.                             Oliver A. Ruiz, Esq.
 Florida Bar No. 393738                           Florida Bar 524786
 ALLEN, DYER, DOPPELT                             MALLOY & MALLOY, P.L.
 & GILCHRIST, P.A.                                2800 S.W. 3rd Avenue
 255 S. Orange Avenue                             Miami, Florida 33129
 Suite 1401                                       Telephone: (305)858-8000
 Orlando, Florida 32801                           Facsimile: (305)858-0008
 Telephone: (407) 841-2330                        Email: oruiz@malloylaw.com
 Facsimile: (407)841-2343
 Email: adoppelt@allendyer.com                    -and-

 -and-                                            Raffi Zerounian, Esq.
                                                  California Bar No. 236388
 Howard Neu, Esq.                                 (Admitted Pro Hac Vice)
 Florida Bar No. 108689                           HANSON BRIDGETT, LLP
 LAW OFFICE OF HOWARD NEU, P.A.                   777 S. Figueroa Street, Suite 4200
 4839 S.W. Volunteer Road, Suite 512              Los Angeles, California 90017
 Southwest Ranches, Florida 33330                 Telephone: (415) 777-3200
 Telephone: (954)662-1816                         Facsimile: (415) 541-9366
 Facsimile: (954)337-2324                         Email: rzerounian@hansonbridgett.com
 Email: howard@neulaw.com
                                                  -and-
 Attorneys for Plaintiff/Counter-Defendants
                                                  Holly R. Hanks, Esq.
                                                  California Bar No. 313143
                                                  (Admitted Pro Hac Vice)
                                                  HANSON BRIDGETT, LLP
                                                  425 Market Street, 26th Floor
                                                  San Francisco, California 94105
                                                  Telephone: (415)777-3200
                                                  Facsimile: (415)541-9366
                                                  Email: hhanks@hansonbridgett.com

                                                  Attorneys for Defendant/Counter-Plaintiff
Case 6:18-cv-00190-RBD-GJK Document 55 Filed 04/24/19 Page 3 of 3 PageID 527



                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2019, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to
the following attorneys of record:

Oliver A. Ruiz, Esq.
John C. Malloy, III, Esq.
Malloy & Malloy, P.L.
2800 S.W. 3rd Avenue
Miami, Florida 33129
ORuiz@malloylaw.com
jcmalloy@malloylaw.com

Raffi Zerounian, Esq.
Hanson Bridgett, LLP
777 S. Figueroa Street, Suite 4200
Los Angeles, California 90017
RZerounian@hansonbridgett.com

Holly R. Hanks, Esq.
Hanson Bridgett, LLP
425 Market Street, 26th Floor
San Francisco, California 94105
hhanks@hansonbridgett.com


                                                     /s/ Ava K. Doppelt
                                                    Ava K. Doppelt
